Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
   DETAILED ACTION
Information Disclosure Statement
An information disclosure statement has not been received. If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Claim Objections
Claim 17 is objected to because of the following lack of antecedent informalities: 
● In Claim 17, Line 2, “shape memory” should be changed to read - - the shape memory material - -.
Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "essentially" in Claim 4 is a relative term which renders the Claim indefinite.  The term "essentially" is not defined by the Claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner suggest that the phrase “essentially” be excluded from the Claim language. 
See; MPEP 2173.05(b)(III)(A)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Jin et al (KR20180057440A). 
For the purpose of citation, Examiner used machine translation of KR20180057440A, said translation has been provided herewith to the applicant. 
 	Regarding Claim 18, Jin (In Fig 1) discloses a heat absorber element (100, ¶ 26, II. 1-4), comprising: an outer shell (120) comprising a first shape-memory material 
	Regarding Claim 19, Jin discloses the limitation of Claim 18, however Jin (In Fig 1) further discloses wherein the outer shell (120) has a spheroid remembered shape (¶ 26, II. 5-8), (Fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 14-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Cinar et al (US 2020/0373221) in view of Jin.

Regarding Claim 1, Cinar (In Figs 1-8) discloses A device (10), comprising: 
a housing (500), (Fig 2); 

storage (220, ¶ 24, II. 2-5) accessible to the at least one processor (210, ¶ 28, II. 3-5) and within the housing (500); and
 plural spherical heat absorbers (320, ¶ 33, II. 1-5), (Fig 5) within the housing (500), (Fig 2), each spherical heat absorber (320) comprising an outer shell (322) and inner material (320), the inner material (320) comprising first phase-change material (¶ 33, II. 1-5).
However Cinar does not disclose wherein the outer shell comprising a first shape- memory material, the inner material comprising first phase-change material different from the first shape-memory material. 
Instead Jin (In Fig 1) teaches wherein the outer shell (120) comprising a first shape- memory material (polyurethanes, ¶ 30, II. 1-5), the inner material (110) comprising first phase-change material (paraffin, ¶ 29, II. 1-11) different from the first shape-memory material (polyurethanes, ¶ 30, II. 1-5). 
Examiner Note; JP2016053439A to Noguchi in ¶ 24, II. 7-7 defines polyurethane as one of well-known example of shape memory polymers.
Machine translation of JP2016053439A has been provided herewith to the applicant.  
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Cinar with Jin with the outer shell with a first shape-memory material, the inner material with first phase-change material 
Regarding Claim 2, Cinar in view of Jin discloses the limitations of Claim 1, however Cinar as modified does not disclose wherein the first shape-memory material comprises a carbon crosslinked polymer.
Instead Jin teaches wherein the first shape-memory material (120, polyurethanes, ¶ 30, II. 1-5) comprises a carbon crosslinked polymer (Polyurethane C3H8N2O, provides carbon crosslink).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Cinar with Jin with the first shape-memory material comprising a carbon cross linked polymer to benefit from the saturated hydrocarbon with carbon atoms because the phase transition temperature is useful as the use temperature of the heat storage material with large latent heat (Nobuhiro, WO2017135025A1, ¶ 146, II. 1-6).   
Regarding Claim 14, Cinar in view of Jin discloses the limitations of Claim 1, however Cinar (In Figs 1-8 ) further discloses wherein at least some of the spherical heat absorbers (320, ¶ 33, II. 1-5), (Fig 5) are arranged within the device (10) to absorb heat from the processor (210, ¶ 24, II. 2-5).
Regarding Claim 15, Cinar (In Figs 1-8) discloses a method, comprising:
 providing a device (10) comprising a housing (500), (Fig 2); and 

However Cinar does not disclose wherein the outer shell comprising a shape-memory material, the inner material comprising phase- change material different from the shape-memory material.
Instead Jin (In Fig 1) discloses wherein the outer shell (120) comprising a shape-memory material (polyurethanes, ¶ 30, II. 1-5), the inner material (110) comprising phase- change material (paraffin, ¶ 29, II. 1-11) different from the shape-memory material (polyurethanes, ¶ 30, II. 1-5).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Cinar with Jin with the outer shell with a first shape-memory material, the inner material with first phase-change material different from the first shape-memory material to benefit excellent strong resistance to heat, acid, and alkali with standing certain pressure without breakage, excellent heat storage and cooling effect with excellent durability (Jin, ¶ 37, II. 1-7).
Regarding Claim 16, Cinar in view of Jin discloses the limitations of Claim 15, however Cinar as modified does not disclose wherein the shape-memory material comprises a shape-memory polymer.

 It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Cinar with Jin with the shape-memory material comprising a shape-memory polymer to benefit excellent strong resistance to heat, acid, and alkali with standing certain pressure without breakage, excellent heat storage and cooling effect with excellent durability (Jin, ¶ 37, II. 1-7).
Claims 3-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Cinar in view of Jin and further in view of Nobuhiro et al (WO2017135025A1).
For the purpose of citation, Examiner used machine translation of WO2017135025A1, said translation has been provided herewith to the applicant. 
Regarding Claim 3, Cinar in view of Jin discloses the limitations of Claim 2, however Cinar as modified does not disclose wherein the carbon crosslinked polymer comprises polycaprolactone.
Instead Nobuhiro (In Fig 1) teaches wherein the carbon crosslinked polymer comprises polycaprolactone (¶ 269, II. 1-4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Cinar with Jin and further with Nobuhiro with the carbon crosslinked polymer comprising polycaprolactone to benefit from the saturated hydrocarbon with carbon atoms because the phase transition temperature is useful as the use temperature of the heat storage material with large latent heat (Nobuhiro, ¶ 146, II. 1-6).  
Regarding Claim 4, Cinar in view of Jin discloses the limitations of Claim 2, however Cinar as modified does not disclose wherein the carbon crosslinked polymer consists essentially of polycaprolactone.
Instead Nobuhiro (In Fig 1) teaches wherein the carbon crosslinked polymer consists essentially of polycaprolactone (¶ 269, II. 1-4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Cinar with Jin and further with Nobuhiro with the carbon crosslinked polymer consists essentially of polycaprolactone to benefit from the saturated hydrocarbon with carbon atoms because the phase transition temperature is useful as the use temperature of the heat storage material with large latent heat (Nobuhiro, ¶ 146, II. 1-6).
Regarding Claim 5, Cinar in view of Jin discloses the limitations of Claim 2, however Cinar as modified does not disclose wherein the carbon crosslinked polymer consists of polycaprolactone. 
Instead Nobuhiro (In Fig 1) teaches wherein the carbon crosslinked polymer consists of polycaprolactone (¶ 269, II. 1-4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Cinar with Jin and further with Nobuhiro with the carbon crosslinked polymer consists of polycaprolactone to benefit from the saturated hydrocarbon with carbon atoms because the phase transition temperature is useful as the use temperature of the heat storage material with large latent heat (Nobuhiro, ¶ 146, II. 1-6).
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Cinar in view of Jin and further in view of Woo et al (KR20130128163A).
For the purpose of citation, Examiner used machine translation of KR20130128163A, said translation has been provided herewith to the applicant. 
Regarding Claim 12, Cinar in view of Jin discloses the limitations of Claim 1, however Cinar as modified does not disclose wherein the device comprises at least one battery within the housing, and wherein at least some of the spherical heat absorbers are arranged 1201-370 28RPS920200039-US-NP within the device to absorb heat from the battery.
Instead Woo (In Figs 1-3) teaches wherein the device (20) comprises at least one battery (battery systems, ¶ 10, II. 1-4)  within the housing (battery housing, ¶ 11, II. 1-3), and wherein at least some of the spherical heat absorbers (hybrid phase change particles, ¶ 31, II. 1-2) are arranged 1201-370 28RPS920200039-US-NPwithin the device (20) to absorb heat from the battery (¶ 10, II. 1-4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Cinar with Jin and further with Woo with the device comprising a battery within the housing and spherical heat absorbers being arranged within the device to absorb heat from the battery to benefit from effectively actively control heat conduction according to the surrounding environment while reduced device weight  (Woo, ¶ 10, II. 1-10).
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Cinar in view of Jin and further in view of Hartmann et al (US 8,587,945) Fig 3A in view of Fig .
Regarding Claim 13, Cinar in view of Jin discloses the limitations of Claim 1, however Cinar as modified does not disclose wherein the device comprises at least one wireless transceiver within the housing, and wherein at least some of the spherical heat absorbers are arranged within the device to absorb heat from the wireless transceiver.
Instead Hartmann (In Fig 3A) teaches wherein the device (cell phone, Col 10, II. 32-33) comprises at least one wireless transceiver (304) within the housing (housing of the cell phone, Col 10, II. 32-33).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Cinar with Jin and further with Hartmann Fig 3A with device having a wireless transmitter in the housing to benefit from   transferring, receiving and communicating information at any desired location (Hartmann Col 10, II. 32-39).
However Hartmann Fig 3A does not disclose wherein at least some of the spherical heat absorbers are arranged within the device to absorb heat from the wireless transceiver.
Instead Hartmann (In Fig 6C) teaches wherein at least some of the spherical heat absorbers (645), are arranged within the device to absorb heat from the wireless transceiver (Col 13, II. 8-23).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Cinar with Jin further with Hartmann Fig 3A and further with Hartmann Fig 6C with spherical heat absorbers arranged within the device absorbing heat from wireless transceiver to benefit from .
Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Cinar in view of Jin and further in view of Douglas et al (WO2020041320A1).
For the purpose of citation, Examiner used machine translation of WO2020041320A1, said translation has been provided herewith to the applicant. 
Regarding Claim 17, Cinar in view of Jin discloses the limitations of Claim 16, however Cinar as modified does not disclose wherein the method comprising: configuring the shape-memory polymer for shape-memory using four- dimensional (4D) printing.
Instead Douglas (In Fig 2) teaches wherein the method comprising: configuring the shape-memory polymer (polydimethylsiloxane, ¶ 38, II. 1-6) for shape-memory using four- dimensional (4D) printing (¶ 38, II. 1-6).
Examiner Not; Douglas in Fig 2 and paragraphs 38-44 teaches techniques and methods of using 4D (3-space dimension, and 1-time dimension) for printing various polymers, although Douglas does not explicitly teach using 3D additive manufacturing to print in time a shape-memory polymer, however Applicant has not established in the specification that; the 3D additive manufacturing of a shape memory polymer involves 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Cinar with Jin and further with Douglas with the method configuring the shape-memory polymer using four – dimensional (4D) printing to benefit from applying thermally conductive material of different thickness along a bottom  layer of a multilayer film structure such that the thicker and thinner thermally-conductive material portions will be deposited over and compressively contact the top surface of shorter and taller PCB components  (Douglas, ¶ 50, II. 1-7).
Allowable Subject Matter
 	Claims 6-11 and 20 are objected to as being dependent upon a rejected base Claims, but would be allowable if rewritten in independent form including all of the limitations of the base Claims and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
With respect to Claims 6-11 and 20, the allowability resides in the overall structure of the device as recited in dependent Claims 6 and 20 and at least in part because Claims 6 and 20 recite, “the first shape-memory material 1201-370 27RPS920200039-US-NP comprises a second phase-change material different from the first phase-change material” in Claim 6 and “the second phase-change material having a melting point higher than the first phase-change material  and the first shape-memory material, the second phase-change material establishing a second shape-memory material” in Claim 20. 

The closest art of record is believed to be that of Gueret et al (US 9,314,768 – hereafter “Gueret”).
While Gueret Fig 2 teaches the inner material (50/51/52/53) comprises a second phase-change material (53), (quartz, Col 8, II. 5-8) different from the first phase-change material (paraffin, Col 8, II. 27-32), the second phase-change material (quartz) having a melting point (3002° F) higher than the first phase-change material (paraffin, Col 8, II. 27-32), (208°- 216° F).
However neither Gueret, nor any other art of record, either alone or in combination, teach or suggest above-mentioned limitations of Claims 6 and 20.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Moisture Wicking and Cooling Capsules Having an Outer Shell Comprising a Siloxane and Methods for Making Same US 2018/0242665A, Method of Manufacturing Heat Storage Material, Heat Storage Material, Heat Storage Adsorbent Material and Canister US 2011/0036537, Thermal Interface Material and Semiconductor . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835             
/Jayprakash N Gandhi/Supervisory Patent Examiner, Art Unit 2835